     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 1 of 19


1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8        EXCEL FITNESS FAIR OAKS, LLC,      No.   2:20-cv-02153-JAM-CKD
         et al.,
9
                     Plaintiffs,
10                                          ORDER GRANTING DEFENDANTS’
             v.                             MOTION TO DISMISS
11
         GAVIN NEWSOM, et al.,
12
                     Defendants.
13

14                                 I. INTRODUCTION

15           Over the past year, this Court has been presented with

16   unique and novel constitutional issues arising out of the COVID-

17   19 pandemic.     See Givens v. Newsom, No. 2:20-cv-00852-JAM-CKD

18   (E.D. Cal. 2020); Cross Culture Christian Ctr. v. Newsom, No.

19   2:20-cv-00832-JAM-CKD (E.D. Cal. 2020); Best Supplement Guide,

20   LLC, v. Newsom, No. 2:20-cv-00965-JAM-DKC (E.D. Cal. 2020).          Each

21   time the Court has ruled on one of these pandemic-era

22   constitutional challenges, it has emphasized that context is

23   important and bears repeating: across the United States, over 27

24   million people have been infected with COVID-19 and over500,000

25   have died.1    In California, over 3.4 million have been infected

26
27   1 Ctrs. for Disease Control & Prevention, “Cases in the U.S.,”
     https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-
28   us.html (last accessed February 22, 2021).
                                      1
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 2 of 19


1    and almost 50,000 have died.2       Those who recover from the virus

2    do not always do so fully, as reflected in growing reports of

3    permanent lung damage and other serious long-term health

4    complications.3    And still, these statistics do not begin to

5    capture the full fallout from the pandemic.         For instance, as

6    relevant to the present action, these statistics do not capture

7    the financial hardship so many businesses have faced and continue

8    to face during the pandemic.

9          Yet, with the vaccine rollout underway, there is finally

10   some light at the end of the tunnel.        Within the year, the

11   plaintiffs bringing these constitutional challenges to State and

12   Local Public Health Orders may be able to resume normal

13   operations.    In the meantime, their continued compliance with the

14   Orders remain essential to helping prevent the spread of COVID-19

15   and saving lives.

16         This context matters because the Public Health Orders being

17   challenged in these lawsuits have been enacted to stop the spread

18   of COVID-19 and keep Californians safe.         As such, not every harm

19   flowing from these Orders can be legally cognizable, let alone

20   rise to the level of a constitutional violation.          Indeed, this
21   Court recently dismissed a similarly situated gym owner’s

22   challenge to the Orders, finding no constitutional claim had been

23

24   2 Cal. Dep’t of Public Health, “California COVID-19 by the
     Numbers,”
25   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov
26   2019.aspx#COVID-19 by the Numbers (last accessed February 22,
     2021).
     3 Ctrs. for Disease Control & Prevention, “Long-Term Effects of
27
     COVID-19,” https://www.cdc.gov/coronavirus/2019-ncov/long-term-
28   effects.html (last accessed February 19, 2021).
                                      2
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 3 of 19


1    stated.    Best Supplement Guide, LLC v. Newsom, No. 2-20-cv-00965-

2    JAM-DKC, oral op. (E.D. Cal. Oct. 27, 2020).

3          The present action is brought by three California limited

4    liability corporations operating gyms in the Greater Sacramento

5    Area (“Plaintiffs”) that were impacted by State and Local Public

6    Health Orders.     Compl., ECF No. 1.     Plaintiffs’ gyms were

7    required to close from March to early June 2020, id. ¶¶ 73, 84,

8    93-94, and since June, Plaintiffs have incurred significant costs

9    to operate their gyms in compliance with Defendants’ Orders, id.

10   ¶¶ 83, 89, 103.     In response, Plaintiffs filed this Section 1983

11   action against: (1) Gavin Newsom, Xavier Becerra, and Sandra

12   Shrewy (“State Defendants”); (2) Darrell Steinberg, Susana Alcala

13   Wood, and Daniel Hahn (“Sacramento City Defendants”); (3) Olivia

14   Kasirye, Scott Jones, Anne Schubert, Phil Serna, Patrick Kennedy,

15   Susan Peters, Sue Frost, and Don Nottoli (“Sacramento County

16   Defendants”); (4) Bela Matyas, Thomas Ferrara, Krishna Abrams,

17   Erin Hannigan, Monica Brown, Jim Spering, John Vasquez, and Skip

18   Thompson (“Solano County Defendants”); and (5) Thom Bogue, Robert

19   Thompson, and Douglas White (“Dixon Defendants”).          Id.

20   Plaintiffs allege Defendants’ Orders violate their constitutional
21   rights under both the U.S. Constitution and the California

22   Constitution.     Id. at ¶ 6.    Specifically, Plaintiffs assert five

23   claims against Defendants: (1) violation of the Takings Clause of

24   the Fifth Amendment, (2) violation of the Due Process Clause of

25   the Fourteenth Amendment, (3) violation of the Liberty Clause of

26   the California Constitution, (4) violation of the Equal
27   Protection Clause of the California Constitution, and

28   (5) violation of Cal. Gov. Code § 8572 (Anti-Commandeering).         Id.
                                           3
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 4 of 19


1    ¶¶ 104-154.    They seek monetary, declaratory, and injunctive

2    relief for these alleged violations.        Id. at 26-27.

3          Before the Court are five motions to dismiss.4         Mot. to

4    Dismiss by Dixon Defendants (“Dixon Mot.”), ECF No. 13; Mot. to

5    Dismiss by Sacramento County Defendants (“Sacramento County

6    Mot.”), ECF No. 19; Mot. to Dismiss by Solano County Defendants

7    (“Solano Mot.”), ECF No. 20; Mot. to Dismiss by State Defendants

8    (“State Mot.”), ECF No. 23; Mot. to Dismiss by Sacramento City

9    Defendants (“Sacramento City Mot.”), ECF No. 24.          Plaintiffs

10   opposed these motions.      Opp’n by Excel Fitness et al. to Dixon

11   Mot. (“Opp’n to Dixon”), ECF No. 25; Opp’n by Excel Fitness et

12   al. to Sacramento City Mot. (“Opp’n to Sacramento City”), ECF No.

13   26; Opp’n by Excel Fitness et al. to State Mot. (“Opp’n to

14   State”), ECF No. 27; Opp’n by Excel Fitness et al. to Solano Mot.

15   (“Opp’n to Solano”), ECF No. 28; Opp’n by Excel Fitness et al. to

16   Sacramento County Mot. (“Opp’n to Sacramento County”), ECF

17   No. 30.    Each Defendant then filed a reply.       Reply by State

18   Defendants (“State Reply”), ECF No. 33; Reply by Dixon Defendants

19   (“Dixon Reply”), ECF No. 34; Reply by Sacramento County

20   Defendants (“Sacramento County Reply”), ECF No. 35; Reply by
21   Sacramento City Defendants (“Sacramento City Reply”), ECF No. 36;

22   Reply by Solano County Defendants (“Solano Reply”), ECF No. 37.

23         For the reasons set forth below, the Court grants

24   Defendants’ motions to dismiss.

25   ///

26
27   4 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 26, 2021.
                                      4
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 5 of 19


1                             II.   FACTUAL BACKGROUND

2          Plaintiffs, three California LLCs, each respectively operate

3    a membership-based gym that has been impacted by State and Local

4    Public Health Orders enacted to combat the spread of COVID-19.

5    See Compl.    First, Excel Fitness Fair Oaks, LLC, (“Excel Fair

6    Oaks”) operates a gym in Fair Oaks, California.           Id. ¶¶ 8, 72-83.

7    Second, Jaguar Muay Thai (“Jaguar”) operates a gym in Sacramento,

8    California.    Id. ¶¶ 9, 84-89.     Third, Excel Fitness, LLC, (“Excel

9    Dixon”) operates a gym in Dixon, California.           Id. ¶¶ 10, 90-103.

10         In March 2020, Governor Newsom, Sacramento County, and

11   Solano County began issuing stay-at-home orders to combat the

12   rapid spread of COVID-19.      Id. ¶¶ 46-68; see also Governor

13   Newsom’s March 19, 2020, Stay-at-Home Order, Ex. 2 to Compl.;

14   Sacramento and Solano Counties’ March 2020 Stay-at-Home Orders,

15   Ex. 3 to Compl.     These stay-at-home orders required Plaintiffs’

16   gyms to close.     Id. ¶¶ 53, 73, 84.      During their closures, each

17   of the gyms lost members.      Id. ¶¶ 74-75, 85-86, 93.

18         In early May, Governor Newsom announced the “Resilience

19   Roadmap,” a four-stage plan for reopening.            See State’s May 4,

20   2020, Pandemic Roadmap, Ex. 4 to Compl.         Plaintiffs’ gyms,
21   however, were not allowed to reopen until early June.            Id. ¶¶ 78,

22   88, 94.    To reopen indoor operations in compliance with new

23   COVID-19 safety protocols, each gym incurred significant costs.

24   Id. ¶¶ 83, 89, 103.

25         The public health orders changed again in mid-July 2020,

26   prohibiting indoor gym operations but permitting Plaintiffs’
27   operations to continue outdoors.          Id. ¶ 96.    Excel Fair Oaks and

28   Excel Dixon allege their ability to operate outdoors is limited
                                           5
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 6 of 19


1    both by space constraints and the extreme heat and poor air

2    quality caused by wildfires.       Id. ¶¶ 80, 97-99.     Though the State

3    and County public health orders have continued to change5, the

4    complaint contains allegations only about the orders enacted

5    between March and July 2020 (“Orders”).         Id. ¶¶ 46-71,96.

6

7                              III. LEGAL STANDARDS

8          A.    Requests for Judicial Notice

9          Rule 201 of the Federal Rules of Evidence allows a court to

10   take judicial notice of an adjudicative fact that is “not

11   subject to reasonable dispute,” because it (1) “is generally

12   known within the trial court’s territorial jurisdiction”; or

13   (2) “can be accurately and readily determined from sources whose

14   accuracy cannot reasonably be questioned.”         Fed. R. Evid.

15   201(a)–(b).    A court may take judicial notice of matters of

16   public record.     United States ex rel. Lee v. Corinthian

17   Colleges, 655 F.3d 984, 999 (9th Cir. 2011).         Matters of public

18   record include “documents on file in federal or state courts.”

19   Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).

20   They also include “government documents available from reliable
21   sources on the internet.”      Cal. River Watch v. City of

22   Vacaville, No. 2:17-cv-00524-KJM-KJN, 2017 WL 3840265, at *2 n.1

23   (E.D. Cal. Sept. 1, 2017).       Moreover, courts may take judicial

24   notice of matters of public record and consider them in deciding

25   a Rule 12 motion without converting it into one for summary

26   5 See State’s August 2020, Blueprint for a Safer Economy,
27   available at: https://www.gov.ca.gov/2020/08/28/governor-newsom-
     unveils-blueprint-for-a-safer-economy-a-statewide-stringent-and-
28   slow-plan-for-living-with-covid-19/
                                      6
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 7 of 19


1    judgment.    United States v. 14.02 Acres of Land, 547 F.3d 943,

2    955 (9th Cir. 2008) (quoting Lee v. City of Los Angeles, 250

3    F.3d 668, 688 (9th Cir. 2001)).       However, courts may not take

4    judicial notice of “disputed facts stated in public records.”

5    See Lee, 250 F.3d at 690.

6          Solano County Defendants request the Court take judicial

7    notice of Exhibits A through T.       See Solano Defs.’ Req. for Jud.

8    Notice (“RJN”), ECF No. 21.       Sacramento County Defendants ask

9    the Court to take judicial notice of Exhibits A through M.            See

10   Sacramento County Defs’ RJN, ECF No. 22.         State Defendants

11   request the Court take judicial notice of seventeen exhibits.

12   See State Defs’ RJN, ECF No. 23-2.         Finally, Sacramento City

13   Defendants request the Court take notice of three exhibits.           See

14   Sacramento City Defs’ RJN, ECF No. 24-2.         Plaintiffs opposed

15   Defendants’ requests.      See Opp’n to State Defs’ RJN, ECF No. 29;

16   Opp’n to Solano Defs’ RJN, ECF No. 31; Opp’n to Sacramento

17   County Defs’ RJN, ECF No. 32.

18         Having reviewed each of Defendants’ requests and

19   Plaintiffs’ oppositions, the Court finds all exhibits to be

20   matters of public record and therefore proper subjects of
21   judicial notice.     Accordingly, the Court GRANTS all Defendants’

22   Requests for Judicial Notice.       However, the Court takes judicial

23   notice only of the existence of these documents and declines to

24   take judicial notice of their substance, including any disputed

25   or irrelevant facts within them.          Lee, 250 F.3d at 690; see also

26   Gish v. Newsom, No. EDCV 20-755-JGB(KKx), at *2 (C.D. Cal. April
27   23, 2020) (explaining courts judicially notice only “the

28   contents of the documents, not the truth of those contents”).
                                           7
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 8 of 19


1          B.    12(b)(6) Standard

2          A Rule 12(b)(6) motion attacks the complaint as not alleging

3    sufficient facts to state a claim for relief.          Fed. R. Civ. Proc.

4    12(b)(6).    “To survive a motion to dismiss [under 12(b)(6)], a

5    complaint must contain sufficient factual matter, accepted as

6    true, to state a claim to relief that is plausible on its face.”

7    Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

8    marks and citation omitted).         Dismissal is proper where there is

9    no cognizable legal theory or insufficient facts supporting a

10   claim entitling the plaintiff to relief.          Hinds Invs., L.P. v.

11   Angiolo, 654 F.3d 846, 850 (9th Cir. 2011).          Constitutional

12   claims — both facial and as-applied challenges — are subject to

13   dismissal under Rule 12(b)(6) if the alleged facts fail to state

14   a claim.    See O’Brien v. Welty, 818 F.3d 920, 929–32 (9th Cir.

15   2016).

16

17                                  IV.    OPINION

18         In their five Motions, Defendants set forth a plethora of

19   arguments as to why Plaintiffs’ complaint should be dismissed,

20   not all of which the Court finds necessary to reach in order to
21   conclude that dismissal is warranted.           See Dixon Mot.; Sacramento

22   County Mot.; Solano Mot.; State Mot.; Sacramento City Mot.

23         Solano County and Sacramento County Defendants, for

24   instance, lead with this Court’s decision in Best Supplement,

25   arguing that Plaintiffs here, like the plaintiff-gym-owners in

26   Best Supplement, fail to demonstrate that any clearly protected
27   constitutional right is at stake.          Sacramento County Reply at 1-

28   3; Solano Reply at 1 (both citing to Best Supplement Guide, LLC
                                            8
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 9 of 19


1    v. Newsom, No. 2-20-cv-00965-JAM-DKC, oral op. (E.D. Cal. Oct.

2    27, 2020)).    The Court agrees.     Though the Court takes as true

3    Plaintiffs’ allegations that the Orders have financially harmed

4    their gym businesses, Plaintiffs’ indoor gym operations do not

5    trigger any constitutional protections.

6           Significantly, Plaintiffs have not brought forth any

7    authority, binding or otherwise, in which another court has found

8    indoor gym operations are entitled to constitutional protection.

9    See Opp’n to Dixon; Opp’n to Sacramento City; Opp’n to State;

10   Opp’n to Solano; Opp’n to Sacramento County.         Quite the opposite.

11   Federal courts around the country addressing similar challenges

12   by gym-owners have consistently upheld COVID-19 gym closures.

13   See e.g. League of Independent Fitness Facilities & Trainers,

14   Inc. v. Whitmer, 2020 WL 3468281 (6th Cir. June 24, 2020); World

15   Gym, Inc. v. Baker, 2020 WL 4274557 (D. Mass. Jul. 24, 2020);

16   Xponential Fitness v. Arizona, 2020 WL 3971908 (D. Ariz. Jul. 14,

17   2020).

18          Plaintiffs’ failure to identify any constitutionally

19   protected right at issue is alone grounds for dismissal.             But,

20   even if the Court were to find some constitutionally protected
21   right at stake, Plaintiffs still have not alleged facts from

22   which this Court could plausibly find that the challenged Orders

23   violated Plaintiffs’ constitutional rights.         Hinds, 654 F.3d at

24   850.   As explained below, this conclusion holds regardless of

25   whether the Court applies Jacobson or traditional constitutional

26   standards.
27   ///

28   ///
                                           9
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 10 of 19


1           The parties dispute which standard – Jacobson or

2     traditional constitutional standards – should govern the Court’s

3     12(b)(6) analysis.     Defendants argue for the application of the

4     more deferential standard set forth in Jacobson v. Commonwealth

5     of Massachusetts, 197 U.S. 11, 31 (1905).        Dixon Mot. at 2-3;

6     Sacramento County Mot. at 8-9; Solano Mot. at 6-7; State Mot. at

7     8-9; Sacramento City Mot. at 6-7.         Seeming to understand their

8     claims would fail under a Jacobson review, Plaintiffs dedicate

9     much of their opposition briefs to arguing that traditional

10    constitutional standards should apply.        Opp’n to Dixon at 11-12;

11    Opp’n to Sacramento City at 6-7; Opp’n to State at 6-7; Opp’n to

12    Solano at 6-7; Opp’n to Sacramento County at 6-7.          In

13    particular, Plaintiffs insist that Jacobson should not apply in

14    light of the Supreme Court’s opinion in Roman Catholic Diocese

15    of Brooklyn v. Cuomo, 141 S.Ct. 63 (2020).         Id.   The Court

16    disagrees.    Roman Catholic Diocese, a case involving a First

17    Amendment Free Exercise challenge brought by houses of worship,

18    does not bear on this case, which does not involve religious

19    liberties nor the associated First Amendment protections that

20    trigger strict scrutiny.      See State Reply at 1-2; Dixon Reply at
21    5; Sacramento City Reply at 5.

22          To decide the present Motions, however, the Court need not

23    resolve the scope of Roman Catholic Diocese and whether Jacobson

24    remains the proper standard after that decision.          As discussed

25    below, even applying traditional constitutional standards, the

26    Court finds Plaintiffs have not stated a viable constitutional
27    claim.

28    ///
                                           10
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 11 of 19


1          A.    Fifth Amendment Takings Claim

2          Plaintiffs’ first claim is that the Orders constitute a

3     regulatory taking by the County and City Defendants in violation

4     of the Fifth Amendment.      Compl. ¶¶ 104-112.     Defendants respond

5     that “a takings claim cannot operate as a substitute for a

6     challenge to the substantive validity of a law” under Lingle v.

7     Chevron U.S.A. Inc., 544 U.S. 528 (2005).        Sacramento County Mot.

8     at 9-10; Solano Mot. at 8.      In Lingle, the Supreme Court

9     overturned summary judgment for Chevron because “Chevron plainly

10    [did] not seek compensation for a taking of its property for a

11    legitimate public use, but rather an injunction against the

12    enforcement of a regulation that it alleges to be fundamentally

13    arbitrary and irrational.”      Id. at 544.     Under Lingle, the

14    question of substantive validity of a regulation is logically

15    prior to and distinct from the question of whether that

16    regulation effects a taking.      Id. at 543.    Here, Defendants

17    argue, Plaintiffs’ takings claim is actually a challenge to the

18    substantive validity of the Orders and therefore must fail.

19    Sacramento County Mot. at 9-10; Solano Mot. at 8; Sacramento

20    County Reply at 3; Solano Reply at 3.        In opposition, Plaintiffs
21    do not address Defendants’ Lingle arguments.         See Opp’n to

22    Solano; Opp’n to Sacramento County.       Plaintiffs’ failure to

23    address these arguments constitutes waiver.         See e.g. Resnick v.

24    Hyundai Motor Am., Inc., 2017 WL 1531192 at *22 (C.D. Cal. Apr.

25    13, 2017) (“Failure to oppose an argument raised in a motion to

26    dismiss constitutes waiver of that argument.”); Richardson-Bass
27    v. State Center Cmty. College District, 2020 WL 5658225 at *15

28    (E.D. Cal. Sept. 23, 2020) (collecting cases).
                                           11
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 12 of 19


1             Further, Plaintiffs do not attempt to address Defendants’

2     arguments based on Tahoe-Sierra Pres. Council v. Tahoe Reg’l

3     Planning Agency, 535 U.S. 302 (2002).        Sacramento County Mot. at

4     11; State Mot. at 10-11.      In Tahoe-Sierra, the Supreme Court held

5     that a 32-month moratorium on development on Lake Tahoe – a

6     complete but temporary restriction on property use – did not

7     constitute a regulatory taking.       Id.   Given that the Supreme

8     Court did not find a 32-month moratorium to constitute a

9     regulatory taking, Plaintiffs’ allegations of a few months of gym

10    closures, Compl. ¶¶ 53, 73, 84, followed by reopening with COVID-

11    19-safety-related restrictions, id. ¶¶ 78-83, 88-89, 95-103, are

12    clearly insufficient to establish a regulatory taking.

13    Plaintiffs admit that since June, their gyms have been able to

14    operate, id. ¶¶ 78, 88, 94, albeit sometimes only outdoors.            Id.

15    ¶ 96.    Nor do Plaintiffs’ allegations that space constraints and

16    extreme weather conditions make operating outdoors difficult,

17    Compl. ¶¶ 80, 97-100, change the constitutional analysis.            Again,

18    in Tahoe-Sierra, the Supreme Court upheld a 32-month complete

19    moratorium; clearly then, Plaintiffs’ allegations of restrictions

20    on their indoor operations fail to state a claim.
21            In sum, these two Supreme Court precedents – Lingle and

22    Tahoe-Sierra – foreclose Plaintiffs’ claim that the Orders

23    constituted an unconstitutional regulatory taking.          Plaintiffs’

24    takings claim under the Fifth Amendment therefore fails as a

25    matter of law and must be dismissed.

26            The Court further finds that dismissal with prejudice is
27    appropriate.     The Court need not grant leave to amend where

28    amendment would be futile.      Deveraturda v. Globe Aviation Sec.
                                           12
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 13 of 19


1     Servs., 454 F.3d 1043, 1049 (9th Cir. 2006).         In opposition,

2     Plaintiffs failure to respond to Defendants’ Lingle and Tahoe-

3     Sierra arguments or proffer any additional facts or allegations

4     that might save this claim convinces the Court that amendment

5     would be futile. Accordingly, Plaintiffs’ first claim is

6     DISMISSED WITH PREJUDICE.

7          B.    Fourteenth Amendment Claim

8          With respect to their second claim under the Due Process

9     Clause of the Fourteenth Amendment, Plaintiffs appear to advance

10    three separate theories of liability: a procedural due process

11    violation, a substantive due process violation, and a vagueness

12    claim.    Compl. ¶¶ 113-128.

13         The Due Process Clause of the Fourteenth Amendment contains

14    both a procedural and substantive component.         Washington v.

15    Glucksberg, 521 U.S. 702, 720-21 (1997).        “Procedural due process

16    imposes constraints on governmental decisions which deprive

17    individuals of ‘liberty’ or ‘property interests within the

18    meaning of the Due Process clause.”       Mathews v. Eldridge, 424

19    U.S. 319, 332 (1976).

20         With respect to their procedural due process claim,
21    Plaintiffs allege they were entitled to notice and a hearing

22    before gyms were determined to be “non-essential” under the

23    Orders and thus required to close, id. ¶ 121, or alternatively

24    that they were entitled to a post-deprivation hearing to “present

25    their case in favor of allowing Plaintiffs’ business to remain

26    open,” id. ¶ 122.     But, the Ninth Circuit has specifically
27    rejected the notion that the Due Process Clause requires this

28    type of process before enacting and enforcing laws of general
                                           13
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 14 of 19


1     applicability.”    Halverson v. Skagit County, 42 F.3d 1257, 1260

2     (9th Cir. 1994).    “[G]overnmental decisions . . . not directed at

3     one or a few individuals do not give rise to the constitutional

4     procedural due process requirements of individual notice and

5     hearing; general notice as provided by law is sufficient.”

6     Halverson, 42 F.3d at 1260.

7          Here, the challenged Orders are clearly decisions of general

8     applicability that do not target individual gym owners or

9     facilities.    Compl. ¶¶ 48-71.    Thus, under Halverson, Plaintiffs

10    were not entitled to individualized notice or the right to be

11    heard.   As such, Plaintiffs’ procedural due process claim fails

12    as a matter of law.

13         Turning to Plaintiffs’ substantive due process claim, the

14    substantive component of the Fourteenth Amendment Due Process

15    Clause “forbids the government from depriving a person of life,

16    liberty, or property in such a way that . . . interferes with

17    rights implicit in the concept of ordered liberty” — regardless

18    of what type of process is first given.        Engquist v. Oregon Dept.

19    of Agric., 478 F.3d 985, 996 (9th Cir 2007).         To state a claim

20    for a substantive due process violation, the plaintiff must show
21    that the state action challenged either “shocks the conscience”

22    or arbitrarily deprived the plaintiff of a fundamental right.

23    United States v. Salerno, 481 U.S. 739, 746 (1987).

24         First, the Court finds nothing conscience-shocking about the

25    Orders being challenged.      These Orders, enacted to protect the

26    community during an unprecedented public health crisis, plainly
27    do not shock the conscience by the demanding substantive due

28    process legal standards.      Second, Plaintiffs have failed to
                                           14
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 15 of 19


1     identify any fundamental right that they have been arbitrarily

2     deprived of by Defendants.      Though Plaintiffs pled in conclusory

3     terms that they have been deprived of a fundamental right to

4     “conduct lawful business activities,” Compl. ¶¶ 117, 123,

5     Plaintiffs fail to provide any legal authority supporting their

6     position that such a right exists.        See Opp’n to Dixon; Opp’n to

7     Sacramento City; Opp’n to State; Opp’n to Solano; Opp’n to

8     Sacramento County.     To the contrary, neither the Supreme Court

9     nor the Ninth Circuit has ever held that the right to pursue a

10    business enterprise is a fundamental right entitled to heightened

11    constitutional scrutiny.      Sagana v. Tenorio, 384 F.3d 731, 742-

12    743 (9th Cir. 2004).     As such, the Court finds no fundamental

13    right is at stake and rational basis review applies.

14         Under rational basis review, the Court need only ask

15    “whether the government could have had a legitimate reason for

16    acting as it did.”     Halverson, 42 F.3d at 1262.      Further, under

17    rational basis review, the burden is on Plaintiffs to show the

18    government did not act legitimately.        Id. (explaining “plaintiffs

19    shoulder a heavy burden”).      Plaintiffs here appear to confuse the

20    burden, arguing that the Orders fail even under rational basis
21    review because Defendants did not submit evidence that indoor gym

22    operations directly resulted in COVID-19 outbreaks.          Opp’n to

23    Sacramento County at 12.      But it is Plaintiffs’ burden to show

24    Defendants did not have a legitimate reason for acting as they

25    did, not Defendants’ burden to prove they did have a legitimate

26    reason.   Plaintiffs have not carried their burden.
27         Further, the Court finds the challenged Orders easily

28    survive rational basis review: the Orders were enacted for a
                                           15
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 16 of 19


1     legitimate reason – to curb the spread of COVID-19 - and are

2     rationally related to curbing the spread because the Orders

3     reduce the number of people mixing indoors, where the spread of

4     COVID-19 occurs most readily.      See also League of Independent

5     Fitness Facilities & Trainers, 2020 WL 3468281, at *3 (“the idea

6     that heavy breathing and sweating in an enclosed space containing

7     many shared surfaces creates conditions likely to spread the

8     virus is a paradigmatic example of ‘rational speculation’ that

9     fairly supports the Governor’s treatment of indoor fitness

10    facilities.”)    Accordingly, Plaintiffs have not stated a

11    substantive due process claim.

12         Finally, turning to Plaintiffs’ claim that the Orders

13    violate the Fourteenth Amendment because they are

14    unconstitutionally vague, Plaintiffs allege the Orders “fail to

15    provide sufficient notice of which actions will potentially

16    subject Plaintiffs to civil or criminal penalties.”          Compl.

17    ¶¶ 116, 118.    As a result, Plaintiffs “have been forced to

18    operate between a rock and a hard place, trying to comply with

19    all of the applicable Orders, but unable to discern what the

20    applicable law permits.”      Id. ¶ 66.
21         However, to state such a claim, Plaintiffs must plead more

22    than the conclusory allegations that the Public Health Orders are

23    vague.   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“mere

24    conclusory statements do not suffice” to defeat a motion to

25    dismiss).   Here, Plaintiffs have failed to explain how the Orders

26    are vague as to what is permitted and what is not.          Moreover,
27    Plaintiffs’ allegations in other parts of the Complaint indicate

28    they do in fact understand what the Public Health Orders permit
                                           16
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 17 of 19


1     and what they prohibit.      Compl. ¶¶ 78-80, 88, 94-96.      Excel’s

2     lone allegation that Defendant Thompson cited Excel for alleged

3     violations of the orders without providing “any clear indication

4     as to how Excel violated Defendants’ Orders”, id. ¶ 101, does not

5     save Plaintiffs’ vagueness claim.         Even accepting this allegation

6     as true, the Court cannot plausibly infer from the allegation

7     that because Thompson’s citations were vague that the underlying

8     Orders must also be vague.      Accordingly, the Court finds

9     Plaintiffs’ vagueness claim also fails.

10         In sum, all three of Plaintiffs’ Fourteenth Amendment claims

11    – the procedural due process claim, the substantive due process

12    claim, and the vagueness claim – fail as a matter of law.

13    Finding once again that further amendment would be futile,

14    Plaintiffs’ second claim is DISMISSED WITH PREJUDICE.

15    Deveraturda, 454 F.3d at 1049 (finding leave to amend need not be

16    granted when amendment would be futile).

17         C.      State Law Claims

18         Plaintiffs’ remaining state-law claims are that the

19    challenged Orders violate the Liberty Clause of the California

20    Constitution, Compl. ¶¶ 129-135, the Equal Protection Clause of
21    the California Constitution, id. ¶¶ 136-142, and Cal. Gov. Code §

22    8572, id. ¶¶ 143-154.

23         With Plaintiffs’ two federal claims dismissed, this Court

24    “may decline to exercise supplemental jurisdiction over a related

25    state claim if . . . (3) the district court has dismissed all

26    claims over which it has original jurisdiction.”         28 U.S.C.
27    § 1367(c).    Here, the Court so declines.

28         The Court additionally notes that, as Defendants argue in
                                           17
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 18 of 19


1     their reply briefs, Plaintiffs have not meaningfully addressed

2     Defendants’ legal arguments as to why the state law claims should

3     be dismissed.    State Reply at 5; Solano Reply at 4; Sacramento

4     County Reply at 4-5.     Plaintiffs’ failure to address Defendants’

5     legal arguments constitutes waiver and further warrants dismissal

6     of these claims.

7          Accordingly, Plaintiffs’ state law claims are DISMISSED

8     without prejudice to refile in state court.

9                                  V.    SANCTIONS

10         A violation of the Court’s standing order requires the

11    offending counsel (not the client) to pay $50.00 per page over

12    the page limit to the Clerk of Court.          Order re Filing

13    Requirements at 1, ECF No. 9-2.        Moreover, the Court does not

14    consider arguments made past the page limit.         Id.

15         Dixon Defendants’ reply brief exceeds the Court’s page limit

16    by 1.5 pages.    See Dixon Reply.      Dixon Defendants’ counsel must

17    therefore send a check payable to the Clerk for the Eastern

18    District of California for $75.00 no later than seven days from

19    the date of this Order.

20         Sacramento City Defendants’ reply brief also exceeds the
21    Court’s page limit by 1.5 pages.        See Sacramento City Reply.

22    Sacramento City Defendants’ counsel must therefore send a check

23    payable to the Clerk for the Eastern District of California for

24    $75.00 no later than seven days from the date of this Order.

25                                    VI.    ORDER

26         For the reasons set forth above, the Court GRANTS
27    Defendants’ motions to dismiss.        Plaintiffs’ two federal claims

28    are dismissed WITH PREJUDICE.         The Court declines to exercise
                                             18
     Case 2:20-cv-02153-JAM-CKD Document 44 Filed 03/02/21 Page 19 of 19


1     supplemental jurisdiction over the remaining state law claims.

2     Thus, Plaintiffs’ three state law claims are dismissed WITHOUT

3     PREJUDICE to refile in state court.

4          IT IS SO ORDERED.

5     Dated:   March 1, 2021

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           19
